DETAILED ACTION

Notice of Pre-AIA  or AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Post Abandonment
The petition filed January 31, 2022 for this application to be revived from its abandonment (April 13, 2021) had been granted and prosecution of this application has been reopened.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11), and of the chemical structure formula 1 (depicted in present claim 2) as the species for the Gemini surfactant, in response to the restriction/election of species requirement dated September 29, 2020 (“Requirement”), is hereby acknowledged.  Applicant submitted its election with the aforementioned petition (Jan. 31, 2022).
Applicant’s traversal is based upon the search for the various species as not providing a serious burden on the examiner, and further, that the examiner did not provide any examples as “evidence” of Gemini surfactants as used in hair treatment formulations.  These arguments are deemed not persuasive.
Applicant has not stated that the several species of the Gemini surfactant are obvious variants of each other and because the varying chemical structure formulas for Species 1 to Species 6 require separate searches, it is therefore a serious burden on the examiner.  However, Examiner has further examined the species of formula 2, which is a similar compound as Species 1 except for it being the cis conformation, whereas Species 1 is the trans conformation, of the same formula.  
As to evidence that Gemini surfactants are used in hair applications, Examiner has cited six documents at the top of the attached PTO-892 that clearly disclose Gemini surfactants used in hair treatment compositions.  See, e.g. Adam (abstract; [0056]; [0059]; [0061]; [0083]; [0105]; [0116]; claims 16 and 17); Glynn (abstract; [0011]; [0024]; [0033]; claims 2, 24, 29 and 33); Perner (abstract; [0279]); Glen (abstract; col. 12, lines 9-14; col. 13, line 64 to col. 14, line 22; Wang (abstract; [0064]) and Nagamatsu (abstract; [0232] [0235]). 
Accordingly, claims 1-6 and 11 has been examined in the instant action in accordance with the elected species.  Claims 12-20 have been withdrawn from consideration as drawn to a non-elected invention whereas claims 7-10 have been withdrawn as drawn to non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ghumare (US 2016/0272875 A1 to Ghumare et al., published September 22, 2016).
This rejection is drawn to the general formula for the Gemini surfactant depicted in present independent claim 1 wherein S can be an “alkylene” or “alkenylene” spacer. In order to be consistent with the chemical formulas for species (5) and (6), the examiner assumes that the terms “alkylene” or “alkenylene” are referring to an alkyl chain/branch and alkenyl chain/branch, respectively.
Ghumare discloses a composition for controlling fluid flow in a subterranean formation containing water and hydrocarbons, wherein the composition contains an amino functionalized Gemini surfactant, wherein the Gemini surfactant has a head group having two cationic groups linked by an alkyl spacer, an amide extending from each of the cationic groups, and each amide having a hydrophobic tail extending therefrom (see abstract; [0001]; [0010] to [0017]; [0019]; [0020]; the formula in [0011] wherein Q is a C3-C6 alkyl group, wherein the R groups at the ends of the formula are, respectively, a C7-C17 alkyl groups, and wherein the anion is a halogen, such as chloride or bromide).  A composition containing the Gemini surfactant including brine/seawater can be pumped into the subterranean formation ([0040] to [0044]; [0051] to [0053]; claims 1 and 8-10 of Ghumare).
Thus, the instant claims are anticipated by Ghumare.
Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hussain (“Synthesis and Evaluation of Novel Amido-Amine Cationic Gemini Surfactants Containing Flexible and Rigid Spacers,” JOURNAL OF SURFACTANTS AND DETERGENTS, Vol.20, No.4, 2017, pages 777-788, Hussain et al) that was published May 4, 2017), which antedates the filing date of the present application’s provisional application of February 1, 2018.  This reference was cited by Applicant in its Information Disclosure Statement filed Feb. 21, 2019.
Examiner notes that pages of this document were filed as the specification of the provisional application that is relied upon as priority by the present application.  However, aside from antedating the filing of the provisional application, the Hussain document contains a further page and has a distinct inventor named on the article (Basam El Ali).
Hussain discloses a surfactant composition for use in various oilfield applications wherein the surfactant is an Amido-Amine Cationic Gemini Surfactant (Title, Introduction on pages 777-78).  The Gemini surfactant depicted in Scheme 1, formulas (1) and (2) are the cis and trans isomers of the same compound of chemical structure formula of Species 1 and Species 2, of the present claims 2 and 3, respectively, wherein the spacer group is an alkenyl (“alkenylene”) group, R groups at the tails/ends of the compounds are an alkyl chain of up to ten carbon atoms, and wherein the anion is a halogen, such as chlorine and bromine.  
In the section on pages 784-85, entitled “Surface Tension Measurements.”  Hussain discusses properties of compositions containing varying concentrations of the Gemini surfactants.
Thus, the instant claims are anticipated by Hussain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John J Figueroa/
Primary Examiner, Art Unit 1768

March 24, 2022